Citation Nr: 1014286	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-02 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for pleural cavity 
disease, currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for skin disability, 
left arm.

3.  Entitlement to service connection for asthma, secondary 
to histoplamosis.

4.  Entitlement to service connection for Dupuytren's 
contracture with scars, both hands.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for diabetes mellitus, 
secondary to herbicide exposure.

7.  Entitlement to service connection for depression, to 
include as secondary to diabetes mellitus.

8.  Entitlement to service connection for sexual dysfunction, 
secondary to diabetes mellitus.

9.  Entitlement to service connection for numbness and 
tingling of the hands, fingers and feet, secondary to 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to April 
1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

In August 2009 correspondence to the Board, the Veteran 
requested that the Board return his records to his local 
representative.  He stated, among other things, that he had 
new evidence to submit.

In August 2009 correspondence to the RO, the Veteran 
requested that the RO retrieve his records from the Board and 
return them to his local representative.  He stated, among 
other things, that he had new evidence to submit.

Records dated in January 2010 in the Veteran's claims file 
reflect that he telephoned the BVA Ombudsman and stated that 
he had new evidence.  After being advised that he could 
submit the new evidence to the Board, the Veteran replied 
that he wanted the file returned to the RO so his POA could 
do new arguments for him.  

The Veteran has made it clear that he has additional evidence 
to submit, and does not wish to submit it to the Board with a 
waiver of initial consideration by the RO.  In light of 
Disabled Am. Veterans (DAV) v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003) and VAOPGCPREC 1-2003, the 
Board finds that the RO should present the Veteran the 
opportunity to submit the additional evidence along with 
relevant contentions from his representative.   The RO should 
then consider the additional evidence and contentions prior 
to the Board's appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that his claim 
has been remanded to the RO, and 
provide a reasonable amount of time for 
him to submit additional evidence along 
with contentions from his 
representative.  

2.  Then, readjudicate the Veteran's 
claims, addressing all evidence and 
contentions received since the most 
recent supplemental statement of the 
case (SSOC).  If any benefit sought on 
appeal remains denied, provide the 
Veteran with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue(s). An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


